Citation Nr: 1702335	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  11-09 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1990 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied service connection for a low back disability.  In October 2010, the Veteran filed a Notice of Disagreement. The RO furnished the Veteran a Statement of the Case in February 2011.  The Veteran filed a Substantive Appeal (VA Form 9) in April 2011 and requested a hearing; however, the Veteran's representative withdrew this request in February 2012. See 38 C.F.R. § 20.704(e)(2016). 

The claim was previously remanded by the Board in July 2014 for further evidentiary development.

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing systems.  Any future consideration of this Veteran's case should take into consideration the existence of both electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to adjudication of the Veteran's claim for service connection for a low back disability.

A remand by the Board confers upon on an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure [sic] compliance."  Id.

The Veteran is seeking service connection for a low back disability.  He contends that his diagnosed chronic lumbosacral strain is directly related to his service.  The Veteran claims that the main cause of his low back disability is due to carrying a heavy rucksack during a 12 mile road march while in service in July 1991.  He claims that when he was involved in a motorcycle accident in December 1993, he had already been experiencing low back pain, and the accident made it worse.  The Veteran also contends that he had no lower back problems prior to service, and the reason why he was not given a separation examination upon release from service was because his platoon sergeant kept him on duty in the last 30 days and did not give him the proper amount of time to complete his expiration-terms of service (ETS) process. 

As noted above, the Board remanded this case in July 2014 for further development.  The July 2014 remand requested that the RO obtain the Veteran's service personnel records and determine whether the motor vehicle accident in December 1993 was in the Veteran's line of duty.  The Board then requested that the RO forward the entire claims file to the December 2009 VA examiner for an addendum opinion on the low back disability.  Specifically, the Board wanted the examiner to provide an opinion as to whether the Veteran's low back disability was a result of his service, taking into account the Veteran's reports regarding the nature and timing of his low back symptoms.  

Following the July 2014 remand, the Veteran's personnel records were associated with the file; however, it is unclear whether the request for personnel records included a specific request for any line of duty determinations on the December 1993 motor vehicle accident, and the RO did not make a line of duty determination.  Accordingly, the Board finds that this matter must be remanded so that the RO is able to complete the July 2014 remand directives regarding a line of duty determination. 

Also, in September 2014, the 2009 VA examiner provided an addendum opinion concluding that he was not able to offer an opinion without resorting to speculation.  The examiner opined that the emergency department report of the motor vehicle accident in 1993 showed that the Veteran complained of back pain.  The examiner also acknowledged that the follow-up appointment for the motor vehicle accident in January 1994 showed that the Veteran was experiencing continued back pain.  The examiner pointed to medical literature that defines chronic back pain as pain that continues for more than 12 weeks.  The examiner stated that there was no evidence within the first five to ten years after active military service that showed continued back pain.  The examiner then added that the blunt trauma from the December 1993 accident could have caused soft tissue damage that may not have been seen in an X-ray.  He also stated that there could have been more soft tissue ligament injury than suspected which could have gone undiagnosed for some time. 

The Board finds that the examiner's September 2014 addendum opinion is incomplete to the extent that the examiner did not discuss the 12 mile walk in July 1991 and the low back pain the Veteran suffered as a result.  The VA must ensure an adequate medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Thus, this matter must also be remanded for an addendum opinion.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center and/or other appropriate entity and specifically request any line of duty determinations on the December 1993 motor vehicle accident.  

2.  The RO should determine whether the motor vehicle accident in December 1993, and any injury resulting therefrom, was in the line of duty.

3.  Return the September 2014 addendum opinion to the September 2014 examiner for another addendum opinion.  The examiner should address the following:

In light of the fact that the Veteran was treated for low back pain relating to marching with a rucksack in July 1991, prior to the December 1993 motor vehicle accident, please also specifically indicate whether it is at least as likely as not that the Veteran suffers from a chronic low back disability associated with the 1991 complaints.  If the opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4. The RO should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the RO should provide the Veteran and his representative a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

